Title: To George Washington from William Denning, 24 October 1780
From: Denning, William
To: Washington, George


                  
                     Sir
                     Treasury Office 24th October
                     1780
                  
                  James Duane Esqr. & myself left the city of Philadalphia
                     in July last on our way to the State of New York, we passed thro’ several posts
                     where magazines for the Army were Established, particularly Pitts Town
                     & Hacketts Town, we were shocked to see the unpardonable negligence of
                     the persons who had the care of those posts, while we lamented the want of
                     flour in the Army, and even should the article of flour Escape total loss by
                     hogs &c. it must come to our brave Troops in a condition almost unfit
                     to use, wet, mouldy, musty & rotten, it was easy to conceive that if the
                     flour was housed every danger of this kind would be avoided and there were
                     barns in the vicinity & even publick Store Houses, but houses for the
                     Gentlemen in the department could occupy a large House at Pitts Town while the
                     flour for the Army must lay exposed to the weather & to
                     perrish, I conceived it my duty to enquire into the cause of
                     this destruction; as a Commissioner of the Treasury my Oath of Office made it
                     indispensibly so, and Mr Duanes earnest solicitation was another inducement. I
                     therefore called for the person at Pitts Town who had the flour in charge, or
                     rather who had the care of the post, he was a youth by the name of Dunham his
                     inexperience perhaps was the cause of making very trifling replys to questions
                     of great public importance, in short no Satisfaction could be obtained from him
                     but that he did the best he could, how an officer having the care of the
                     provisions for an Army could reconcile to himself to delegate that care to an
                     inexperienced Lad was hard for Mr Duane and myself to determine, but so it
                     was—We passed on to Hacketts Town, where there was every appearence of neglect
                     & destruction, the barrells of flour tumbled indiscriminately about,
                        heads out, hoops off, the casks open & flour
                     wasting, in short no man could pass it by who had the public interest or the
                     supply of the Army at heart, Soon I again inquired and was
                     informed by the person who appeared to have the care, that he had repeatedly
                     wrote to the Issuing Commissary for Guards & assistance but could
                     obtain none, and insisted that he was very ill used by him, these were his
                     expressions, a Cooper was present who informed me that he was convinced in the
                     State the flour then was it must all be ruined in case of rain—this was in the
                     evening and Mr Duane & my self were detained all the next day by the rain
                     in which this flour lay in the State I have mentioned and Mr J. Stewart of
                     Hacketts Town has assured me since, that the casks were many of them half
                     buried in the manure of the Cowyard, in which it lay, and he has sent me an
                     affidavit proving this fact which is enclosed. I do not know Colo. Stewart nor could I have taken
                     the steps I did of representing these facts to Congress with a design to injure
                     any innocent person, some must be guilty of inattention & neglect, on
                     them the blame with its force should fall. the reason of my writing this to
                     your Excellency is that Colo. Blaine informed me that Mr Stewart is busily
                     engaged in collecting proofs of the innocence of his Deputies, then to try them
                     and charge me with a malicious report to Congress. I am fortunate Sir if this
                     is his design of having the Testimony of Mr Duane who was a witness to the
                     facts represented to Congress and Mr Stewart of Hacketts Town assures me that
                     he can procure affidavits of facts that will be very essential in case Mr
                     Stewart means to defend his department against the truths I have asserted, And
                     that the deputy of Hacketts Town actually sold flour for damaged that was so
                     good that his and other Families made good Bread of it. The difficulties of
                     procuring supplies for the Army is great, if after they are procured they are
                     wantonly distroyed by negligence or otherwise, every honest man must allow that
                     those whose duty it is to inquire into those abuses should be vigilent in doing
                     so, Mr Stewart may be a very good Man, but it is a duty he ows the publick to
                     see that his deputies do their duty, and not when an inquiry is made to fly in
                     the face of the facts to Justify their conduct, and he should recollect that
                     there are other posts in as bad a condition as those complained of. Colo.
                     Bedlow of New Windsor informs me that the flour at that place has
                        mutilated line have faltered on what
                     should have been preserved good and wholesome for the brave Men who are
                     contending for the liberties of Mankind. The Post at Chester
                     in the State of New York was in the same condition—all this coniandd. I lament the weakness of human nature that none have
                     been honest or firm enough to prevent this devastation by a proper
                     representation long ago. I do not however offer these as charges now. my object
                     was not Mr Stewart or his deputies, but his department, and by the resolution
                     of Congress, which passed on my letter, and which has been published. I have my
                     hopes that those employed in that important department will be stimulated to
                     their duty in future. I remain with Every sentiment of Respect Your
                     Excellencys most Obedt & Most Hble Servt
                  
                     Wm Denning
                  
               